Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 1 of 14

Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
From a Judgment or Order of a District Court.

United States District Court for the District of

South Diabet oF New Yorke
File Number 4% —cv—- ADE AO- As -Gwe-

Much S. Golesletd, (oe sey )
Plaintiff, )

Vv. ) Notice of Appeal
a, WS. Homie, Deb fabs )
Auttin Buss seni 0 onl Esker 7 Jen )
) Defendant. )

Notice is hereby given that Neck S. Goes, gro Gouin
p

(defendants) in the above-named case*, hereby appeal to fo Une States Court of Appeals-for
the Se Circuit (from the final judgment) (from an order (describing it)) entered in this

action on the bh day of _| lereda , 2020 .
RG
J <=

Attorney for,
Address: | FeNbal Conrwedvane\ Mashthabia |
P.O Ene B34" ere Vewke, Tw 47K OK

 

[Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal. |

 

*See Rule 3(c) for permissible ways of identifying appellants

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 2 of 14

Federal Rules of Appellate Procedure Ferm 7, Declaration of Inmate Filing

United States District Court for the District of Sookhun Diabet Maus Coy le

Mackin So Gosh, LS 30.

aintiff _ | |

° ) Case No, AB-cy- 406 36“ WOO -GWG-
WLS. Borihe, Dg Aabeeson,
Aakirony Gerssentchr ,oad Boker Takum )
J Defendant. )

I am an inmate confined in an institution. Today, Agal OTH: [insert date], | am
depositing theNotive al insert title of document; for example, “notice of appeal’’| in this

case in the institution’s internal mail system. First-class postage is being prepaid either by me or
by the institution on my behalf.

I declare under penalty of perjury that the foregoing is true and correct (see 28 U.S.C. §
1746; 18 U.S.C, § 1621).

Sign your name nel, A
<<]

—

Signed on Ao db, o-6d-0 [insert date}
y

{Note to inmate filers: If your institution has a system designed for legal mail, you must use that
system in order to receive the timing benefit of Fed. R. App. P. 4(c)(1) or Fed. R. App. P.

235(a){Z)(A) Ci). ]

Rev, 12.1.2018

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 3 of 14

Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
From a Judgment or Order of a District Court.

United States District Court for the District of
Santon Bebo oh Meu Vors
File Number ASe ep ASK 26 -Mobr ot

 

Mew. Gaedely, prose, -)

fa )
V. )

Hugh S-Ronaite, S haben, )

Pron Busseniypyas Sadan Mora 5

Notice of Appeal

Notice is hereby given that Merkin S. Cotedard pe So. Gin
(defendants) in the above-named case*, hereby appeal to the United States Court of Appéats for
the See Circuit (from the final judgment) (from an order (describing it)) entered in this
action on the Oi, day of Mepela , 203.6 .

“BRAG

nat

Attorney fors,
Address: FeSereh Copleckiwel Pastihubien j
(0, Box 335 Tea Heute, TA A ko

 

[Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(¢)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal. |

 

*See Rule 3(c)} for permissible ways of identifying appellants

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 4 of 14

Federal Rules of Appellate Procedure Form 7. Declaration of Inmate Filing

United States District Court for the District of We Sovthon Dixtent oN ork

Medhin S-GuhesledS, Qo 329
Plaintiff;

* ) Case No. S®~cy-4OR36- REG -Gule

Voda S, Yunwitay ba Niderson,
nitions Busssoatey ond Gsttes Years

Somer”

I am an inmate confined in an institution. Today, \ao+h, ke_[insert date], | am
depositing the Ns Wear Pynallinsert title of document, for example, “notice of appeal” | in this
case in the institution’s infernal mail system. First-class postage is being prepaid either by me or
by the institution on my behalf.

  

I declare under penalty of perjury that the foregoing is true and correct (see 28 U.S.C. §
1746; 18 U.S.C. § 1621).

Sign your name eK BO

ab

Signed on \ 2H, DINO [insert date]

(Note to inmate filers: If your institution has a system designed for legal mail, you must use that
system in order to receive the timing benefit of Fed. R. App. P. 4(e)(1) or Fed. R. App. P.

25(a)(2)(A) (iii). |

Rev. 12.1.2018

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 5 of 14

Federal Rules of Appellate Procedure Form 1, Notice of Appeal to a Court of Appeals
From a Judgment or Order of a District Court.

_United States District Court for the District of

“The Sotho Orble York
File Number AE cy A OB S6~ PEO -Guilr

Nackin S. GehesXek ga, +)
I Nib ; )

Vv. ) Notice of Appeal
Khun’ S- Hurte, Dard hedecson

Aadrong Gossonlaly gor Bates Teh

  
  

Notice is hereby given that Machin S Gest), Pye 2)

(defendants) in the above-named case*, hereby appeal to the United States Court of
the AN Circuit (from the final judgment) (from an order (describing it)) entered in this

action on the_ Ota day of Myre, 2020 .

XO

we

, (plaintiffy)

Attorney for
Address: FeNereh Contests Pastihhion
Kd. Bow 335 Teme Hee, I YUE OR

 

[Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4{c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal. |

 

*See Rule 3(c) for permissible ways of identifying appellants

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 6 of 14

Federal Rules of Appellate Procedure Form 7. Declaration of Inmate Filing

United States District Court for the District of \be Soutbem ), at oe Mew Yad

) Case NoAS -tU- Ad% 36-6 “Cot

Radis Worle, Dan Awdersony +)

VaverTan )
Adtwony (0 % ening oo Oe an }

Iam an inmate confined in an institution. Today, Apo dsufinsert date], 1am

depositing theN str. eTyped [insert title of document, for example, “notice of appeal”’| in this

case in the institution’s internal mail system. First-class postage is being prepaid either by me or
by the institution on my behalf.

I declare under penalty of perjury that the foregoing is true and correct (see 28 U.S.C. §
1746; 18 U.S.C. § 1621).

Sign your name here 2) ¢ ;
Signed on Awe aon, OOM [insert date]

[Note to inmate filers: If your institution has a system designed for legal mail, you must use that
system in order to receive the timing benefit of Fed. R. App. P. 4(c){1) or Fed. R. App. P.

25(a)(Z)(A)(iti) |

 

Rey, 12,1,2018

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 7 of 14

Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
From a Jadgment or Order of a District Court.

United States District Court for the District of

We Sactinern Drahrck J? Mew Yoke
File Number A%- cu AOBBE6~ PE (eNO

iin G Gotta, Oy =) )
| Mek Plaintiff, ~~ )
v ) Notice of Appeal

Ayttong Boson nd Wale Ten )

Defendant. )
Notice is hereby given that Meow S ' GolesKeU), frensé _ , Gai
(defendaxts) in the above-named case*, hereby appeal to the United States Court of Appeats‘Tor
the $ é Circuit (from the final judgment) (from an order (describing it)) entered in this

action on the Git, day of Mypely 2040 .

FC

Attorney for

Address: festa) Comet pall Taabihy how)
RD. Bor R35 Tears Yevbe, PAI ATK OF

 

[Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(¢)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal. |

 

*See Rule 3(c) for permissible ways of identifying appellants

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 8 of 14

Federal Rules of Appellate Procedure Form 7. Declaration of Inmate Filing

United States District Court for the District of Ve. SoAhom OpdndadPhhu Yer MW

ee ar dks ‘ ) Sa )
hoe Plainit | )
. ) Case No B-ey-A0836-PEC-Gin-
bhq’S. Haneite, Dew) hdersom )
frytvong Bossonnlar cad Raherteheun )
Defendant. )

I am an inmate confined in an institution. Today, Neve Dh, othinsert date\, 1am
depositing theAdbte Fhoed [insert title of document; for example, “notice of appeal”’] in this
case in the institution’s internal mail system. First-class postage is being prepaid either by me or
by the institution on my behalf.

I declare under penalty of perjury that the foregoing is true and correct (see 28 U.S.C. §
1746; 18 U.S.C. § 1621).

Sign your name ner Be

<7

Signed on Apa\ aon, \OAM [insert date]

[Note to inmate filers: If your institution has a system designed for legal mail, you must use that
system in order to receive the timing benefit of Fed. R. App. P. 4()(1 ) or Fed. R. App. P.

25(a)(2) (A) ii). |

Rev. [2.1.2058

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 9 of 14

_ UNITED STATES DISTRICT COURT FOR THE
arn DISTRICT OF Nes a,

File No. AX - ty LBB Alo - GG - GW

 

Nudin & Gok, Oxo

AvB., Plaintiff

3 We, Co
| she Esker Tobe

i

Notice is hereby given that Modan $ (ra Heke X Go Hese$ (here

NOTICE OF APPEAL

 

name all parties taking the ee apoalh
jaintifig) (defendants) in the

ove nomad case, 2 here Sve val to the United States
Court of Appeals for the Secon s¥Eircuit (from the final

judgment) (from an order (describing it}) entered in this
action on the (th day of Mae , 20_20_

(tere

Attorney for

Address: - Meck Contechraaal Znehitrbon) P-0- Bow 334

‘Vente Hele, BY 41g03

 

Footnotes
2
See Rule 3(c) for permissible ways of identifying appellants.

090 1

 

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 10 of 14

Federal Rules of Appellate Procedure Form 7. Declaration of Inmate Filing

United States District Court for the District of Ve outhen, Diterl oP Nhu York.

Murckva S. Qullestet, (00 Se) )
Plaintiff, ) ;
" ) Case No, AG -cy-.0$36- (66--GIU
bo Ws: Buwitz, Wy) Anderson )
nibons Bussentely ond Esker Jedum — )
Defendant. )

I am an inmate confined in an institution. Today, Apa dD Mod insert date], lam
depositing there. linsert title of document, for example, “notice of appeal’’] in this
case in the institution’s internal mail system. First-class postage is being prepaid either by me or
by the institution on my behalf.

I declare under penalty of perjury that the foregoing is true and correct (see 28 U.S.C. §
1746; 18 U.S.C. § 1621).

4
Sign your name rere C2
Signed on Awes\ DOYK, of oD [insert date]

[Note fo inmate filers: If your institution has a system designed for legal mail, you must use that
system in order to receive the timing benefit of Fed. R. App. P. 4(c)(1) or Fed. R. App. P.

25(a)(2)(A) CH). ]

Rev, 12.1.2018

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 11 of 14

UNITED STATES DISTRICT COURT FOR THE

SoMverin DISTRICT OF AAws ‘Tork

File No LB-Clun 406 36- PG

 

>, Plaintiff

NOTICE OF APPEAL

 

 

Vd —_
Notice is hereby given that Mackin S. bolls tt nere

name all parties king the appeal),

ee 2 laintiffg) (defendants) in the
ove named case, 2 here eal to the United States

Court of Appeals for the Sec Circuit {from the final
judgment) tran an order (describing it)) entered in this
action on the (th day of 20.0.

IV ea-

 

 

a
Attorney for
address: Feverch Comedrnael Rastrhyban) (0, Bow 35)
' Footnotes lene Hote, EN) 4TKOR
2

See Rule 3(c) for permissible ways of identifying appellants.

090 1

 

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement,

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 12 of 14

Federal Rules of Appellate Procedure Form 7. Declaration of Inmate Filing

United States District Court for the District of \\w. Sowheon Datel oe \Aw Yo.

Martin S. GtesNe, (me sey)
Plaintiff, )
)

Vv

Case No. 48 -eu- 106 36-P6G-GW6

iyoseMurwshe Dud) Anderson)
Ath Russonidy On, Baker Peru
)

Defendant.

T am an inmate confined in an institution. Today, \ oth do [insert date|, lam

depositing the Moh. cepa inser title of document; for example, “notice of appeal” in this

case in the institution’s internal mail system. First-class postage is being prepaid either by me or
by the institution on my behalf.

I declare under penalty of perjury that the foregoing is true and correct (see 28 U.S.C. §
1746; 18 U.S.C. § 1621).

Sign your name here 7) ~ g
Signed on Agra dot, oDd6 [insert date]

[Note to inmate filers: If your institution has a system designed for legal mail, you must use that
system in order to receive the timing benefit of Fed. R. App. P. 4(c)(1) or Fed. R. App. P.

25(A) (ZANT). |

Rev, 12.1.2018

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 13 of 14

Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
From a Judgment or Order of a District Court.

United States District Court for the District of.
Gatton Orie de Mead Yorke,
File Number A$-¢y-4.0636- Ao(--Gutr

Mohr S, Gateshead, se, )
Plaintiff, )
Vv } Notice of Appeal

IF. Herwite, Dow) ASersony
Ant Qocgomt on Esler Tatum

Defendant.

Notice is hereby given that Mapa Sa Goledleid, S240 , Giant
(defendants) in the above-named case*, hereby appeal to the United States Court of Appealsfor
the Soaen Circuit (from the final judgment) (from an order (describing it)) entered in this
action on the_f@ day of , 20 AO .

PRG OS

= 9

Attorney for,
Address: Pedere\ Conreetinel Tndthsbin j
£0. bow 33; tere Hob, Eu W280

 

[Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal. |

 

*See Rule 3(c) for permissible ways of identifying appellants

 
Case 1:18-cv-10836-PGG Document 159 Filed 05/14/20 Page 14 of 14

Federal Rules of Appellate Procedure Form 7. Declaration of Inmate Filing

United States District Court for the District of The. So thon (shal a 1 teal Yoyle
“im Sa Golshet 32) )
Mork yl af)

Plainti

v. ) Case No. AS ep OBS O-POE-GU-

WS: Youle, Bea Ardonony >
Acpctteanay Cusgontelyy Esler Ted )

efendant.

I am an inmate confined in an institution. Today, Ao NO, 1029 insert date], 1am
depositing the Nove & [insert title of document; for example, “notice of appeal’) in this
case in the institution’s internal mail system. First-class postage is being prepaid either by me or
by the institution on my behalf.

I declare under penalty of perjury that the foregoing is true and correct (see 28 U.S.C. §
1746; 18 U.S.C. § 1621).

Sign your name here

 

Signed on \ ND [insert date]

[Note to inmate filers: If your institution has a system designed for legal mail, you must use that
system in order to receive the timing benefit of Fed. R. App. P. 4(c)(1) or Fed. R. App. P.

25(a)(2)(A) (tii). |

Rev. 12.1.2018

 
